DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-46 have been cancelled. Claims 47-66 are still pending in this Application
Priority
 	This is a Continuation of Application no. 14/949, 642, now patent No. 10439401.
Claim Interpretation
The limitation “a range of available production rates at which the production array is likely to be able to deliver energy at one or more points in the future based on present output of the second solar panels” has been interpreted as a value between a maximum and minimum value as suggested in published disclosure 0059-0065 wherein, first, a maximum available solar output is calculated from the present output of sentinel/second array. Then, the range is determined as a value less than the maximum detected and above a minimum. The future time is also defined as future time and future output after the calculation as previously stated by the Applicant in the parent allowed Application arguments.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 US patent 10439401
Instant Application  16549974
	claim 1,  An apparatus, comprising: 
    
     first solar panels;  

    a power inverter (the inverter and regulator comprises the controller) 
connected to the first solar panels to enable receipt of electrical energy from the first solar panels and connected to an electrical grid to enable delivery 
of electrical energy to the electrical grid;  

 a regulator connected to the inverter configured to control the power inverter to deliver to the electrical 
grid electrical energy at a rate that is based on requests received by the regulator each indicating a rate of energy output sought from the first solar 
panels, 

      the received requests collectively indicating at least two distinct nonzero rates of energy output; 
           second solar panels, wherein the second solar panels are not controlled by the regulator, wherein the second solar panels are in the same physical location as the first solar panels (this suggests that the second solar panels are subject to the same environmental conditions as the first solar panels);  and 
       a production assessment subsystem that determines a range of available production rates at 
which the first solar panels are likely to be able to deliver energy at one or more points in the future based on present output of the second solar panels. 
 
    2.  The apparatus of claim 1 wherein the power inverter is capable of being controlled to deliver each of (a) a maximum rate of energy output and (b) one 

before any request is received the regulator controls the power inverter to deliver a sub-maximum rate of energy output. 
 
    3.  The apparatus of claim 1, further comprising a frequency analyzer adapted to determine a frequency at which energy is being provided via the grid; and a request generation subsystem that generates the request received by the regulator to include an indication of a rate of energy output sought from the first solar panels based on the frequency determined by the frequency analyzer. 

    7.  The apparatus of claim 1, wherein the production assessment subsystem determines a range of available production rate at which the first solar panels are likely to be able to deliver energy at one or more points in the future based on past and present output of the second solar panels. 

8.  The apparatus of claim 1 wherein the top of the range determined by the production assessment subsystem is discounted from a theoretical maximum rate. 

    34.  A method in a computing system, comprising: 


       receiving indications each of a rate of energy output needed from a production array of solar panels, the received indications collectively indicating at least two distinct nonzero 
rates of energy output;  
         controlling a power inverter/controller to which the production array of solar panels is connected to deliver to an electrical grid to which the power inverter is connected a rate of energy output that is approximately 
equal to the indicated rate of energy output;  and 
       determining a range of available production rates at which the production array is likely to be able to deliver energy at one or more points in the future, 
       wherein the determining is based on present output of a sentinel array of solar panels, and wherein the sentinel array of solar panels is smaller than the production array of solar panels, and wherein the sentinel array of solar panels is in the same physical location as the production array. 
 




See claim 34 above.  





35.  The method of claim 34 wherein the power inverter is capable of being controlled to deliver each of 
     (a) a maximum rate of energy output and 
      (b) one or more sub- maximum rates of energy output that is each at a different point in a range between zero and the maximum rate of energy output, the method further comprising: at a time before the indication is received, controlling the power inverter to deliver a sub-maximum rate of energy output. 




36.  The method of claim 35, further comprising selecting as the sub-maximum rate of energy output that the power inverter is controlled to deliver a point that is approximately at the middle of the range between zero and the maximum rate of energy output.


37.  The method of claim 35, further comprising selecting as the sub-maximum rate of energy output that the power inverter is controlled to deliver one of a sub-maximum rate at which the inverter is suited to operate and a sub-maximum rate at which production array is suited to operate.
 
    40.  The method of claim 34 wherein the determining is based on past and present output of the sentinel array of solar panels.

    38.  The method of claim 34, further comprising: determining a frequency at which energy is being provided via the grid;  and generating the received indication of a rate of energy output needed from the production array based on the determined frequency.

      14.  A memory having contents configured to cause a computing system to: 


        
          receive indications each of a rate of energy output sought from a production array of solar panels, the received indications collectively indicating at least two distinct nonzero rates of energy output;
          control, via a regulator, a power inverter/power controller to which the production array of solar panels is connected to deliver to an electrical grid to which the power inverter is connected a rate of energy output that is based on the indicated rate of energy output;  and 
            determine a range of available production rates at which the production array of solar panels is likely to be able to deliver energy at one or more points in the future, 
       wherein the determining is based on present output of a sentinel array of solar panels, and wherein the sentinel array of solar panels is not 
controlled by the regulator, and wherein the sentinel array of solar panels is 
in the same physical location as the production array. 

15.  The memory of claim 14 wherein the delivered rate of energy output is equal to the indicated rate of energy output. 


    16.  The memory of claim 14 wherein the delivered rate of energy output is approximately equal to the indicated rate of energy output. 

 
    21.  The memory of claim 14 wherein the memory has contents configured to cause a computing system to further: determine a frequency at which energy is 
being provided via the grid;  and generate the received indication of a rate of energy output sought from the production array based on the determined frequency. 


    22.  The memory of claim 21 wherein the generating is performed using a droop curve. 

 
    30.  The memory of claim 28 wherein the determined range of available production rates is based in part on one or more of local climatological patterns, the relative efficiency of local electrical equipment, and the degree 
to which volatility of supply is to be controlled. 
 

23.  The memory of claim 14 wherein the received indication is received from an automatic generation control system operated by a grid balancing authority. 

    
    24.  The memory of claim 23 wherein the received indication is one generated by the automatic generation 
 
    
 
    26.  The memory of claim 23 wherein the received indication is one generated by the automatic generation control system based upon analysis of energy being delivered to and from the grid. 
 
    


 first solar panels; 
    a controller configured to: 
        couple to the first solar panels to receive electrical energy from the first solar panels;         couple to an electrical grid to provide electrical energy to the  electrical grid;  and 
        control a rate at which electrical energy is delivered to the grid based on requests each indicating a rate of energy output sought from the first solar panels, 
     
the received requests collectively indicating at least two distinct nonzero rates of energy output;    second solar panels, wherein the second solar panels are not controlled by the controller, wherein the second solar panels are subject to the same environmental conditions as the first solar panels;  and 
a production assessment subsystem that determines a range of available production rates at which the first solar panels are likely to be able to deliver energy at one or more points in the future based on present output of the second solar panels.  

48.  The apparatus of claim 47, wherein the controller is controllable to deliver a sub-maximum rate of energy 

 
49.  The apparatus of claim 47, further comprising: a frequency analyzer adapted to determine a frequency at which energy is being provided via the grid;  and a request generation subsystem that generates the requests received by the controller to include an indication of a rate of energy output sought from the first solar panels based on the frequency determined by the frequency analyzer.  
50.  The apparatus of claim 47, wherein the production assessment subsystem determines a range of available production rate at which the first solar panels are likely to be able to deliver energy at one or more points in the future based on past and present output of the second solar panels.  
51.  The apparatus of claim 47, wherein the top of the range determined by the production assessment subsystem is discounted from a theoretical maximum rate. 
 
52.  A computer-implemented method for determining a rate at which a solar panel is able to deliver energy, the method comprising: 
     receiving an indication of a rate of energy output needed from a production array of solar panels, the received indication indicating a nonzero rate of energy output;  
     controlling a controller to which the production array of solar panels is coupled to deliver to an electrical grid to which the controller is coupled a rate of energy output that is approximately equal to the indicated rate of energy output;  and 
    determining a range of available production rates at which the production array is likely to be able to deliver energy at one or more points in the future, 
       wherein the determining is based on present output of a sentinel array of solar panels, and wherein the sentinel array of solar panels is subject to the same environmental conditions as the production array. 
 
53.  The method of claim 52, wherein the sentinel array of solar panels is smaller than the production array of solar panels. 
 
54.  The method of claim 52, wherein the controller is controllable to deliver each of
 (a) a maximum rate of energy output and 
    (b) one or more sub-maximum rates of energy output that is each at a different point in a range between zero and the maximum rate of energy output, the method further comprising: at a time before the indication is received, controlling the controller to deliver a sub-maximum rate of energy output. 
 
55.  The method of claim 54, further comprising selecting as the sub-maximum rate of energy output that the controller is controlled to deliver a point that is approximately at the middle of the range between zero and the maximum rate of energy output. 

57.  The method of claim 52, wherein the determining is further based on past output of the sentinel array of solar panels.  
58.  The method of claim 52, further comprising: determining a frequency at which energy is being provided via the grid; and generating the received indication of a rate of energy output needed from the production array based on the determined frequency. 
 59.  A non-transitory computer readable storage medium with instructions stored thereon that, when executed by a computing system, perform a method for determining a rate at which a solar panel is able to deliver energy, the method comprising: 
         receiving an indication of a rate of energy output sought from a  production array of solar panels;  
       controlling a power controller to which the production array of solar panels is coupled to deliver to an electrical grid to which the controller is coupled a rate of energy output that is based on the indicated rate of energy output;  and 
    determining a range of available production rates at which the production array of solar panels is likely to be able to deliver energy at one or more points in the future, wherein the determining is based on present output of a sentinel array of solar panels, and 
       wherein the sentinel array of solar panels is not controlled by the controller, and wherein the sentinel array of solar panels is subject to the same environmental conditions as the production array. 
 60.  The non-transitory computer readable storage medium of claim 59, wherein the delivered rate of energy output is equal to the indicated rate of energy output.  
61.  The non-transitory computer readable storage medium of claim 59, wherein the delivered rate of energy output is approximately equal to the indicated rate of energy output. 
62.  The non-transitory computer readable storage medium of claim 59, the method further comprising: determining a frequency at which energy is being provided via the grid;  and generating the received indication of a rate of energy output sought from the production array based on the determined frequency. 

 63.  The non-transitory computer readable storage medium of claim 62, wherein the generating is performed using a droop curve. 
 64.  The non-transitory computer readable storage medium of claim 59, wherein the determined range of available production rates is based in part on one or more of local climatological patterns, the relative efficiency of local electrical equipment, and the degree to which volatility of supply is to be controlled. 
 64.  The non-transitory computer readable storage medium of claim 59, wherein the received indication is received from an automatic generation control system operated by a grid balancing authority.  
65.  The non-transitory computer readable storage medium of claim 64, wherein the received indication is one generated by the automatic generation control system based upon a determined frequency or a 
 66.  The non-transitory computer readable storage medium of claim 64, wherein the received indication is one generated by the automatic generation control system based upon analysis of energy being delivered to and from the grid.


Claims 47-66 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-3, 7-8, 14-16, 21-24, 26, 34-38 and 40 of U.S. patent 10439401. Although the claims at issue are not identical, they are not patentably distinct from each other because the US patent claims are narrower than the instant application claims.
             For instance, claim 1 of the US patent encompasses claim 47 of the instant invention. Moreover, claim 34 of the US patent encompasses claims 52 and 53 of the instant invention. Furthermore, claim 14 of the US patent encompasses claim 59 of the instant invention. Thus, the US patent Claims are narrower than the instant inventions claims. Therefore, it has been held in court that the generic patented invention has been anticipated by the species (US patent in this case). See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
 	In general, Claims 47-66 of the instant application are encompassed by claims 1-3, 7-8, 14-16, 21-24, 26, 34-38 and 40 of the US patent as correlated in the table above. 		   
Claim Objections 
Second Claim 64 is objected to under 37 CFR 1.75(f) as being in improper form because it is not numbered in a consecutive manner.  See MPEP § 608.01(n) and 37 CFR 1.75(f) “(f) If there are several claims, they shall be numbered consecutively in Arabic numerals”. 
 	Accordingly, the second claim 64 will be treated as a consecutively number 67 dependent on claim 59.
	The Examiner suggests the Applicant to renumber the claims consecutively.
Claims 65 and 66 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  
	Claims 65 and 66 will be considered as being dependent on second claim 64, only.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 47 recites “the sentinel array of solar panels is subject to the same environmental conditions as the production array”. The term “the same” lacks antecedent basis in the claims. 
 	It seems to be -- the sentinel array of solar panels is subject to same environmental conditions as the production array--.     
 	As to claim independent claim 52, this claim is the method claim corresponding to the system claim 47 and is rejected for the same reasons mutatis mutandis.
	As to claim independent claim 59, this claim is the non-transitory computer readable storage medium claim corresponding to the system claim 47 and is rejected for the same reasons mutatis mutandis.
	Dependent claims 48-51, 53-48, and 60-66 are rejected for the same reasons mutatis mutandis as their respective parent claims since they inherit the same error.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-48, 50, 52, 54-57, 59-61, 64’ are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 201301318840 in view of Fujii et al (JP 2015138912 as supported by the machine translation), and Matsuura et al (US 20130328406).
As per claim 47, Jain teaches an apparatus (see Fig. 2 apparatus or power inverter system 100), comprising:
	first solar panels (see Fig. 2 solar panels 104);
	a controller configured to (see Fig. 2 inverter 108 encompasses a controller 130):
	 	couple to the first solar panels to receive electrical energy from the first solar panels (see inverter 108 is connected to solar panels 104);
		couple to an electrical grid to provide electrical energy to the electrical grid (see [0023] Power inverters 108, 110 and 114 are each providing active power to an electrical power grid 120 based upon available power generated via corresponding power sources (solar panels) 104”); and
	 control a rate at which electrical energy is delivered to the grid based on requests each indicating a rate of energy output sought from the first solar panels, the received requests collectively indicating at least two distinct nonzero rates of energy output (see [0031] “Upon receipt of a power command via a power grid feedback link 132, the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power.  Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power.  VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity”, thus, the system or controller is capable of receiving different non-zero rates at different times which collectively are greater than zero; 
	second solar panels (see Fig. 2 solar panels 106), wherein the second solar panels are not controlled by the controller (see [0031] “Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power”),
	; and
	a production assessment subsystem (controller 130) that determines a range of available production rates at which the first solar panels are likely to be able to deliver energy at one or more points in the future (see [0026] “Power inverter system 100 can also be seen to comprise a central controller 130.  Controller 130 continuously polls the plurality of power inverters 108, 110, 112, 114 to determine the present real power capacity of each power inverter.  According to one embodiment, the calculation of potential real power is performed by each inverter 108-114.  Potential reactive power produced by an inverter is then obtained simply by subtracting the rated real power 14 of the inverters 108-114 from the power obtained by maximum peak power tracking (MPPT) sweeping” thus”, the present real power capacity if each inverter represents an amount of power that is likely to be able to de delivered after a command/request is received in a future time such as one or to second later. The capacity is shown between a maximum and minimum value, thus a range is shown; also, see [0034] “…This potential active power capability of the selected individual solar power inverters or an aggregate potential power capability of the selected solar power inverters is transmitted to the solar power inverter controller 130 where the information is stored”, possible/predicted production rate at which  solar panels or inverters will be able to produce power).
 	Jain does not explicitly teach determines a range of available production rates at which the first solar panels are likely to be able to deliver energy at one or more points in the future based on present output of the second solar panels, wherein the second solar panels are subject to the same environmental conditions as the first solar panels (see while the terms same environmental conditions are not in the disclosure, they are implicitly taught since they are located adjacent to the first panels);
	However, FUJII teaches 	a solar panel power estimation system comprising determining a range of available production rates (see [0010] “the power generation rate (power generation amount) of the solar power”) at which the first solar panels are likely to be able to deliver energy at one or more points in the future based on present output of the second solar panels (see [0020] “The solar power generation amount prediction system 1 according to the present invention is characterized in that the future power generation amount dx of each solar power generation device PV is predicted based only on the actual measurement data d collected from the solar power generation device PV”; also, see Fig. 1 collection module 11 collects present data from a plurality of first and second solar panels PV; also, see [0021] “The solar power generation prediction system 1 is configured to predict the power generation amount dx of the solar power generation device PV at a future time”; see [0030] “The actual measurement data collection means 11 collects actual measurement data d from a plurality of solar power generation devices PV”, also, see [0040] “In the present embodiment, the distribution map creation unit 13 creates the current power generation rate distribution map M2 from the current actual measurement data d stored in the actual measurement data storage unit 12, and the past stored in the actual measurement data storage unit 12 The power generation rate distribution map M1 of the past is created from the actual measurement data d. In the present embodiment, the past power generation rate distribution map M1 shows the power generation rate of the solar power generation device PV at a time one hour before the current power generation rate distribution map M2”, Thus, the power rate of each panel solar panel PV is determined based on the actual data of secondary solar panels PV; also, see [0037],  [0048] “Subsequently, the power generation amount prediction means 15 predicts the power generation amount dx at the predicted position a from the vicinity similar position b obtained by the vicinity similar position estimation means 14 and the current power generation rate distribution map M2”, in this embodiment the data collected at a second point including a second solar panel is used at first point wherein a first sola panel is installed in order to predict power generation a the first point; ), 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain’s invention to include a solar panel power estimation system comprising determining a range of available production rates at which the first solar panels are likely to be able to deliver energy at one or more points in the future based on present output of the second solar panels as taught by Fujii in order to reduce the operation cost and the technical burden of the system and to predict the solar power (see [0006] and [0008]).   
	While Jain and Fujii teaches first solar panels and second solar panels located within a same region, it does not explicitly teach wherein the sentinel array of solar panels is subject to the same environmental conditions as the production array (this is an intended result of the system by having first solar panels and second solar panels within a substantial close position/location. This is not a condition being controlled or executed by the apparatus), Fujii clearly teaches that the solar panels are located within regions of 1 Km^2.
	However, Matsuura teaches solar panel system comprising wherein the sentinel array of solar panels is subject to the same environmental conditions as the production array (see [0031] “The solar power generation units (10) are provided to houses located in a predetermined region (e.g., an area of 1-5 km.sup.2). Thus, in the solar power generation system (1), all of the solar power generation units (10) are under substantially uniform environmental conditions (conditions related to e.g., insolation and temperatures).”, all of the first and second solar panels are subject to the same environmental conditions).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii’s combination as taught above to include sentinel solar panels and production solar panels array, wherein the sentinel array of solar panels is subject 
	As per claim 48, Jain-Fujii-Matsuura teaches the apparatus of claim 47, Jain further teaches wherein the controller is controllable to deliver a sub-maximum rate of energy output that is in a range between zero and a maximum rate of energy output (see Jain [0031] “the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power. Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power. VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity. According to one embodiment, VAR power is requested from power inverters 108, 110 and 114 in proportion to the amount of VAR power capacity available from each power inverter. Thus, for example, if power inverter 110 has twice the VAR capacity available as that available from power inverter 108, then power inverter 110 is requested to supply twice the VAR power as that requested from power inverter 108”, Thus controller 130 and/or inverter is controllable to deliver power at any value between zero and maximum available or maximum rate capable).
	As per claim 50, Jain-Fujii-Matsuura teaches the apparatus of claim 47, Fujii further teaches wherein the production assessment subsystem determines a range of available production rate at which the first solar panels are likely to be able to deliver energy at one or more points in the future based on past and present output of the second solar panels (see [0020] “The solar power generation amount prediction system 1 according to the present invention is characterized in that the future power generation amount dx of each solar power generation device PV is predicted based only on the actual measurement data d collected from the solar power generation device PV”; also, see Fig. 1 collection module 11 collects present data from a plurality of first and second solar panels PV; also, see [0021] “The solar power generation prediction system 1 is configured to predict the power generation amount dx of the solar power generation device PV at a future time”; see [0030], [0037], [0040], [0048]; also, see [0031] “[0031] The actual measurement data accumulation means 12 is a database for accumulating
the actual measurement data d collected by the actual measurement data collection means 11. In the present embodiment, the actual measurement data storage means 12 stores at least two types of actual measurement data d of the present solar power generation device PV and actual measurement data d collected in the past. Here, “current” means the timing at which the actual measurement data collection means 11 has collected the actual measurement data d most recently. In the present embodiment, actual measurement data d acquired immediately before actual measurement data d of the present solar power generation device PV is stored as actual measurement data d collected in the past. Specifically, actual measurement data d of the present solar power generation device PV and actual measurement data d one hour before that are stored”, thus, immediately current and past data is used for prediction power generation of the solar panels), 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain’s invention to include a solar panel power estimation system comprising wherein the production assessment subsystem determines a range of available production rate at which the first solar panels are likely to be able to deliver energy at one or more points in the future based on past and present output of the second solar panels as taught by Fujii in order to reduce the operation cost and the technical burden of the system and to predict the solar power generation amount of the solar power generation device at relatively short intervals for every small area where the solar power generation device is installed (See [0006] and [0008]).   
 	As per claim 52, Jain teaches a computer-implemented method for determining a rate at which a solar panel is able to deliver energy (see [0007] method and apparatus; [0012] software to determined power rate; thus, a computer/controller and software suggest a memory to execute the method), the method comprising:
	receiving an indication of a rate of energy output needed from a production array of solar panels, the received indication indicating a nonzero rate of energy output (see [0031] “Upon receipt of a power command via a power grid feedback link 132, the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power.  Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power.  VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity”);
(see [0031] “Upon receipt of a power command via a power grid feedback link 132, the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power”, the controller 130 will send the requests/commands or control to inverter 108 to produce an amount of power equal/approximately equal to the needed power); and
	determining a range of available production rates at which the production array is likely to be able to deliver energy at one or more points in the future (see [0026] “Power inverter system 100 can also be seen to comprise a central controller 130.  Controller 130 continuously polls the plurality of power inverters 108, 110, 112, 114 to determine the present real power capacity of each power inverter.  According to one embodiment, the calculation of potential real power is performed by each inverter 108-114.  Potential reactive power produced by an inverter is then obtained simply by subtracting the rated real power 14 of the inverters 108-114 from the power obtained by maximum peak power tracking (MPPT) sweeping” See the present real power capacity if each inverter represents an amount of power that is likely to be able to de delivered after a command/request is received in a future time such as one or to second later), 
(see while the terms same environmental conditions are not in the disclosure, they are implicitly taught since they are located adjacent to the first panels);
	However, FUJII teaches a solar panel power estimation system comprising determining a range of available production rates (see [0010] “the power generation rate (power generation amount) of the solar power”) at which the first solar panels are likely to be able to deliver energy at one or more points in the future based on present output of the second solar panels (see [0020] “The solar power generation amount prediction system 1 according to the present invention is characterized in that the future power generation amount dx of each solar power generation device PV is predicted based only on the actual measurement data d collected from the solar power generation device PV”; also, see Fig. 1 collection module 11 collects present data from a plurality of first and second solar panels PV; also, see [0021] “The solar power generation prediction system 1 is configured to predict the power generation amount dx of the solar power generation device PV at a future time”; see [0030] “The actual measurement data collection means 11 collects actual measurement data d from a plurality of solar power generation devices PV”, also, see [0040] “In the present embodiment, the distribution map creation unit 13 creates the current power generation rate distribution map M2 from the current actual measurement data d stored in the actual measurement data storage unit 12, and the past stored in the actual measurement data storage unit 12 The power generation rate distribution map M1 of the past is created from the actual measurement data d. In the present embodiment, the past power generation rate distribution map M1 shows the power generation rate of the solar power generation device PV at a time one hour before the current power generation rate distribution map M2”, Thus, the power rate of each panel solar panel PV is determined based on the actual data of secondary solar panels PV; also, see [0037],  [0048] “Subsequently, the power generation amount prediction means 15 predicts the power generation amount dx at the predicted position a from the vicinity similar position b obtained by the vicinity similar position estimation means 14 and the current power generation rate distribution map M2”, in this embodiment the data collected at a second point including a second solar panel is used at first point wherein a first sola panel is installed in order to predict power generation a the first point; ), 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain’s invention to include a solar panel power estimation system comprising determining a range of available production rates at which the first solar panels are likely to be able to deliver energy at one or more points in the future based on present output of the second solar panels as taught by Fujii in order to reduce the operation cost and the technical burden of the system and to predict the solar power generation amount of the solar power generation device at relatively short intervals for (see [0006] and [0008]).   
	While Jain and Fujii teaches first solar panels and second solar panels located within a same region, it does not explicitly teach wherein the sentinel array of solar panels is subject to the same environmental conditions as the production array (this is an intended result of the system by having first solar panels and second solar panels within a substantial close position/location. This is not a condition being controlled or executed by the apparatus), Fujii clearly teaches that the solar panels are located within regions of 1 Km^2.
	However, Matsuura teaches solar panel system comprising wherein the sentinel array of solar panels is subject to the same environmental conditions as the production array (see [0031] “The solar power generation units (10) are provided to houses located in a predetermined region (e.g., an area of 1-5 km.sup.2). Thus, in the solar power generation system (1), all of the solar power generation units (10) are under substantially uniform environmental conditions (conditions related to e.g., insolation and temperatures).”, all of the first and second solar panels are subject to the same environmental conditions).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii’s combination as taught above to include sentinel solar panels and production solar panels array, wherein the sentinel array of solar panels is subject to the same environmental conditions as the production array as taught by Matsuura in order to predict power with higher accuracy for solar panels in close proximity. 
As per claim 54, Jain-Fujii-Matsuura teaches the method of claim 52, Jain further teaches wherein the controller is controllable to deliver each of 
 	(a) a maximum rate of energy output and 
	(b) one or more sub-maximum rates of energy output that is each at a different point in a range between zero and the maximum rate of energy output (see Jain [0031] “the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power. Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power. VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity. According to one embodiment, VAR power is requested from power inverters 108, 110 and 114 in proportion to the amount of VAR power capacity available from each power inverter. Thus, for example, if power inverter 110 has twice the VAR capacity available as that available from power inverter 108, then power inverter 110 is requested to supply twice the VAR power as that requested from power inverter 108”, Thus controller 130 and/or inverter is controllable to deliver power at any value between zero and maximum available or maximum rate capable),  
	the method further comprising:
	at a time before the indication is received, controlling the controller to deliver a sub-maximum rate of energy output (see Jain [0031] “the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power. Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power. VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity. According to one embodiment, VAR power is requested from power inverters 108, 110 and 114 in proportion to the amount of VAR power capacity available from each power inverter. Thus, for example, if power inverter 110 has twice the VAR capacity available as that available from power inverter 108, then power inverter 110 is requested to supply twice the VAR power as that requested from power inverter 108”, Thus controller 130 and/or inverter is controllable to deliver power at any value between zero and maximum available or maximum rate capable”; Fig. 2 shows that inverter 110 and 108 are producing power at a level that is less than the maximum level possible for the inverter).
	As per claim 55, Jain-Fujii-Matsuura teaches the method of claim 54, Jain further teaches/suggests further comprising selecting as the sub-maximum rate of energy output that the controller is controlled to deliver a point that is approximately at the middle of the range between zero and the maximum rate of energy output (see Jain Fig. 1 the inverter rate capacity is depicted therein, in a curtailed mode the inverter/controller is controlled to deliver half of an available active power 14. Furthermore, Jain System is capable of being controlled to deliver a rate of power at a point that is approx. to 50%/middle point of a range between 0% and 50%, Thus, when a system is capable of being controlled to perform this limitation, then it meets the limitation).  
As per claim 56, Jain-Fujii-Matsuura teaches the method of claim 54, Jain further teaches further comprising selecting as the sub-maximum rate of energy output that the controller is controlled to deliver one of  
 	a sub-maximum rate at which the controller (inverter) is suited to operate and 
           a sub-maximum rate at which production array is suited to operate (see Jain [0031] “the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power. Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power. VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity. According to one embodiment, VAR power is requested from power inverters 108, 110 and 114 in proportion to the amount of VAR power capacity available from each power inverter. Thus, for example, if power inverter 110 has twice the VAR capacity available as that available from power inverter 108, then power inverter 110 is requested to supply twice the VAR power as that requested from power inverter 108”, Thus controller 130 and/or inverter is controllable to deliver power at any value between zero and maximum available or maximum rate capable”; Fig. 2 shows that inverter 110 and 108 are producing power at a level that is less than the maximum level possible for the inverter or solar panel available power).
	As per claim 57, Jain-Fujii-Matsuura teaches the method of claim 52,
Fujii further teaches wherein the determining is further based on past output of the sentinel array of solar panels (see [0020] “The solar power generation amount prediction system 1 according to the present invention is characterized in that the future power generation amount dx of each solar power generation device PV is predicted based only on the actual measurement data d collected from the solar power generation device PV”; also, see Fig. 1 collection module 11 collects present data from a plurality of first and second solar panels PV; also, see [0021] “The solar power generation prediction system 1 is configured to predict the power generation amount dx of the solar power generation device PV at a future time”; see [0030], [0037], [0040], [0048]; also, see [0031] “[0031] The actual measurement data accumulation means 12 is a database for accumulating
the actual measurement data d collected by the actual measurement data collection means 11. In the present embodiment, the actual measurement data storage means 12 stores at least two types of actual measurement data d of the present solar power generation device PV and actual measurement data d collected in the past. Here, “current” means the timing at which the actual measurement data collection means 11 has collected the actual measurement data d most recently. In the present embodiment, actual measurement data d acquired immediately before actual measurement data d of the present solar power generation device PV is stored as actual measurement data d collected in the past. Specifically, actual measurement data d of the present solar power generation device PV and actual measurement data d one hour before that are stored”, thus, immediately current and past data is used for prediction power generation of the solar panels).
a solar panel power estimation system comprising wherein the determining is further based on past output of the sentinel array of solar panels as taught by Fujii in order to reduce the operation cost and the technical burden of the system and to predict the solar power generation amount of the solar power generation device at relatively short intervals for every small area where the solar power generation device is installed (See [0006] and [0008]).   
	As per claim 59, Jain teaches a non-transitory computer readable storage medium with instructions stored thereon that, when executed by a computing system, perform a method for determining a rate at which a solar panel is able to deliver energy, the method (see [0007] method and apparatus; [0012] software to determined power rate; thus, a computer/controller and software suggest a memory to execute the method) comprising:
	receiving an indication of a rate of energy output sought from a production array of solar panels (see [0031]);
	controlling a power controller to which the production array of solar panels is coupled to deliver to an electrical grid to which the controller is coupled a rate of energy output that is based on the indicated rate of energy output (see [0031]);
	and determining a range of available production rates at which the production array of solar panels is likely to be able to deliver energy at one or more points in the future (see [0026] “Power inverter system 100 can also be seen to comprise a central controller 130.  Controller 130 continuously polls the plurality of power inverters 108, 110, 112, 114 to determine the present real power capacity of each power inverter.  According to one embodiment, the calculation of potential real power is performed by each inverter 108-114.  Potential reactive power produced by an inverter is then obtained simply by subtracting the rated real power 14 of the inverters 108-114 from the power obtained by maximum peak power tracking (MPPT) sweeping” See the present real power capacity if each inverter represents an amount of power that is likely to be able to de delivered after a command/request is received in a future time such as one or to second later), 
	wherein the sentinel array of solar panels is not controlled by the controller (see [0031] “Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power”), and

	Jain does not explicitly teach determines a range of available production rates at which the production array of solar panels are likely to be able to deliver energy at one or more points in the future, wherein the determining is based on present output of a sentinel array of solar panels, and wherein the sentinel array of solar panels is subject to the same environmental conditions as the production array.
	However, FUJII teaches a solar panel power estimation system comprising determining a range of available production rates (see [0010] “the power generation rate (power generation amount) of the solar power”) at which production array of see [0020] “The solar power generation amount prediction system 1 according to the present invention is characterized in that the future power generation amount dx of each solar power generation device PV is predicted based only on the actual measurement data d collected from the solar power generation device PV”; also, see Fig. 1 collection module 11 collects present data from a plurality of first and second solar panels PV; also, see [0021] “The solar power generation prediction system 1 is configured to predict the power generation amount dx of the solar power generation device PV at a future time”; see [0030] “The actual measurement data collection means 11 collects actual measurement data d from a plurality of solar power generation devices PV”, also, see [0040] “In the present embodiment, the distribution map creation unit 13 creates the current power generation rate distribution map M2 from the current actual measurement data d stored in the actual measurement data storage unit 12, and the past stored in the actual measurement data storage unit 12 The power generation rate distribution map M1 of the past is created from the actual measurement data d. In the present embodiment, the past power generation rate distribution map M1 shows the power generation rate of the solar power generation device PV at a time one hour before the current power generation rate distribution map M2”, Thus, the power rate of each panel solar panel PV is determined based on the actual data of secondary solar panels PV; also, see [0037],  [0048] “Subsequently, the power generation amount prediction means 15 predicts the power generation amount dx at the predicted position a from the vicinity similar position b obtained by the vicinity similar position estimation means 14 and the current power generation rate distribution map M2”, in this embodiment the data collected at a second point including a second solar panel is used at first point wherein a first sola panel is installed in order to predict power generation a the first point; ), 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain’s invention to include a solar panel power estimation system comprising determining a range of available production rates at which the production array of solar panels are likely to be able to deliver energy at one or more points in the future, wherein the determining is based on present output of a sentinel array of solar panels as taught by Fujii in order to reduce the operation cost and the technical burden of the system and to predict the solar power generation amount of the solar power generation device at relatively short intervals for every small area where the solar power generation device is installed. (see [0006] and [0008]).   
 	While Jain and Fujii teaches first solar panels and second solar panels located within a same region, it does not explicitly teach wherein the sentinel array of solar panels is subject to the same environmental conditions as the production array (this is an intended result of the system by having first solar panels and second solar panels within a substantial close position/location. This is not a condition being controlled or executed by the apparatus), Fujii clearly teaches that the solar panels are located within regions of 1 Km^2.
(see [0031] “The solar power generation units (10) are provided to houses located in a predetermined region (e.g., an area of 1-5 km.sup.2). Thus, in the solar power generation system (1), all of the solar power generation units (10) are under substantially uniform environmental conditions (conditions related to e.g., insolation and temperatures).”, all of the first and second solar panels are subject to the same environmental conditions).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii’s combination as taught above to include sentinel solar panels and production solar panels array, wherein the sentinel array of solar panels is subject to the same environmental conditions as the production array as taught by Matsuura in order to predict power with higher accuracy for solar panels in close proximity. 
 	As per claim 60, Jain-Fujii-Matsuura teaches the non-transitory computer readable storage medium of claim 59, Jain further teaches wherein the delivered rate of energy output is equal to the indicated rate of energy output (see [0031] “Upon receipt of a power command via a power grid feedback link 132, the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power.  Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power.  VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity”, thus, inverter/solar panel will deliver a power rate equal to the indicated by the request, since the requested power is based on available  capacity power).
	As per claim 61, Jain-Fujii-Matsuura teaches the non-transitory computer readable storage medium of claim 59, Jain further teaches wherein the delivered rate of energy output is approximately equal to the indicated rate of energy output (see [0031] “Upon receipt of a power command via a power grid feedback link 132, the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power.  Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power.  VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity”, thus, inverter/solar panel will deliver a power rate equal to the indicated by the request, since the requested power is based on available capacity power).
 	As per claim 64’, Jain-Fujii-Matsuura teaches the non-transitory computer readable storage medium of claim 59, Jain further suggests wherein the determined range of available production rates is based in part on one or more of local climatological patterns (see [0033] see MPPT sweep data. MPPT data includes sun patterns or irradiation), the relative efficiency of local electrical equipment, and the degree to which volatility of supply is to be controlled.
	Matsuura further teaches wherein the determined range of available production rates is based in part on one or more of local climatological patterns (see [0016] “[0016] According to the fifth aspect, the amount of insolation of an area where the multiple solar cells (20) are located is estimated based on the power productions of the multiple solar cells (20). The amount of insolation estimated in this manner is utilized to correct the output power of the solar cells (20)”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the combination of Jain-Fujii-Matsuura as taught above to include wherein the determined range of available production rates is based in part on one or more of local climatological patterns as taught by Matsuura in order to correct power generation estimation an provide a more accurate power available rate (see [0016]).
Claims 49, 58, 62, and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 201301318840 in view of Fujii et al (JP 2015138912 as supported by the machine translation), and Matsuura et al (US 20130328406) as applied to claim 47 above, and further in view of Johal et al (US 20130321040).
	As per claim 49, Jain-Fujii-Matsuura teaches the apparatus of claim 47, but this combination does not explicitly teach further comprising: a frequency analyzer adapted to determine a frequency at which energy is being provided via the grid; a request generation subsystem that generates the requests received by the controller to include an indication of a rate of energy output sought from the first solar panels based on the frequency determined by the frequency analyzer. 
	However, Johal teaches a power regulation system comprising a frequency analyzer adapted to determine a frequency at which energy is being provided via the (see Fig. 7 and see [0032] “The power grid signal is then analyzed by a frequency deviation identification module 64. Frequency deviation identification module 64 determines a frequency deviation Δ for Δω from the power grid signal”), and a request generation subsystem (see [0026] AGC system) that generates the requests received by the controller to include an indication of a rate of energy output sought from the first solar panels based on the frequency determined by the frequency analyzer (see [0026]…” A secondary frequency control such as an automatic generation control (AGC) (not shown) is used in power generation system 10 to bring the frequency to an original value. It can be seen from FIG. 2 and equation 2 that the frequency can be changed in two ways 1) by increasing or decreasing the power generation (AGC as defined earlier) or 2) by decreasing or increasing the load (demand). In accordance with an embodiment of the present invention, a frequency control (which can participate as primary or secondary) system utilizing demand response is employed”; also, see [0034] …” Thus, the ramp rates are directly proportional to frequency deviations. In one embodiment, the relationship between the ramp rate and the frequency deviation may be determined by the system operator such that the demand response to frequency has the appropriate control gain when operating in conjunction with the AGC frequency deviation response. This will depend largely on the composition of generators participating in AGC and the percentage of secondary control that is provided by demand response”; also, see [0036]). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to , and a request generation subsystem that generates the requests received by the controller to include an indication of a rate of energy output sought from the first solar panels based on the frequency determined by the frequency analyzer as taught by Johal in order to provide frequency regulation in the power generation and distribution  system. 
	As to claim 58, this claim is the method claim corresponding to the system/apparatus claim 49 and is rejected for the same reasons mutatis mutandis.
	As to claim 62, this claim is the non-transitory computer readable storage medium claim corresponding to the system/apparatus claim 49 and is rejected for the same reasons mutatis mutandis.
	As per claim 64, Jain-Fujii-Matsuura teaches the non-transitory computer readable storage medium of claim 59, Jain teaches the request are received from the grid system (see Fig. 1 requests 132), but it does not explicitly teach wherein the received indication is received from an automatic generation control system operated by a grid balancing authority.
	However, Johal teaches and automatic generation control system (AGC), wherein the received indication is received from an automatic generation control system operated by a grid balancing authority (see [0026]…” A secondary frequency control such as an automatic generation control (AGC) (not shown) is used in power generation system 10 to bring the frequency to an original value. It can be seen from FIG. 2 and equation 2 that the frequency can be changed in two ways 1) by increasing or decreasing the power generation (AGC as defined earlier) or 2) by decreasing or increasing the load (demand). In accordance with an embodiment of the present invention, a frequency control (which can participate as primary or secondary) system utilizing demand response is employed”; also, see [0034] …” Thus, the ramp rates are directly proportional to frequency deviations. In one embodiment, the relationship between the ramp rate and the frequency deviation may be determined by the system operator such that the demand response to frequency has the appropriate control gain when operating in conjunction with the AGC frequency deviation response. This will depend largely on the composition of generators participating in AGC and the percentage of secondary control that is provided by demand response”; also, see [0036]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii-Matsuura’s combination as taught above to include and automatic generation control system (AGC), wherein the received indication is received from an automatic generation control system operated by a grid balancing authority as taught by Johal in order to provide frequency regulation in the power generation and distribution  system by using the well-known AGC system. 
	As per claim 65, Jain-Fujii-Matsuura-Johal teaches the non-transitory computer readable storage medium of claim 64, Johal further teaches wherein the received indication is one generated by the automatic generation control system based upon a determined frequency or a determined voltage at which energy is being provided via the grid (see [0026] “…A secondary frequency control such as an automatic generation control (AGC) (not shown) is used in power generation system 10 to bring the frequency to an original value. It can be seen from FIG. 2 and equation 2 that the frequency can be changed in two ways 1) by increasing or decreasing the power generation (AGC as defined earlier) or 2) by decreasing or increasing the load (demand). In accordance with an embodiment of the present invention, a frequency control (which can participate as primary or secondary) system utilizing demand response is employed”; also, see [0034] …” Thus, the ramp rates are directly proportional to frequency deviations. In one embodiment, the relationship between the ramp rate and the frequency deviation may be determined by the system operator such that the demand response to frequency has the appropriate control gain when operating in conjunction with the AGC frequency deviation response. This will depend largely on the composition of generators participating in AGC and the percentage of secondary control that is provided by demand response”; also, see [0036]; see Fig. 7 and see [0032] “The power grid signal is then analyzed by a frequency deviation identification module 64. Frequency deviation identification module 64 determines a frequency deviation Δ for Δω from the power grid signal”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii-Matsuura’s combination as taught above to include wherein the received indication is one generated by the automatic generation control system based upon a determined frequency or a determined voltage at which energy is being provided 
	As per claim 66, Jain-Fujii-Matsuura-Johal teaches the non-transitory computer readable storage medium of claim 64, Johal further teaches wherein the received indication is one generated by the automatic generation control system based upon analysis of energy being delivered to and from the grid (see [0026] “…A secondary frequency control such as an automatic generation control (AGC) (not shown) is used in power generation system 10 to bring the frequency to an original value. It can be seen from FIG. 2 and equation 2 that the frequency can be changed in two ways 1) by increasing or decreasing the power generation (AGC as defined earlier) or 2) by decreasing or increasing the load (demand). In accordance with an embodiment of the present invention, a frequency control (which can participate as primary or secondary) system utilizing demand response is employed”; also, see [0034] “…Thus, the ramp rates are directly proportional to frequency deviations. In one embodiment, the relationship between the ramp rate and the frequency deviation may be determined by the system operator such that the demand response to frequency has the appropriate control gain when operating in conjunction with the AGC frequency deviation response. This will depend largely on the composition of generators participating in AGC and the percentage of secondary control that is provided by demand response”; also, see [0036]; see Fig. 7 and see [0032] “The power grid signal is then analyzed by a frequency deviation identification module 64. Frequency deviation identification module 64 determines a frequency deviation Δ for Δω from the power grid signal”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii-Matsuura’s combination as taught above to wherein the received indication is one generated by the automatic generation control system based upon analysis of energy being delivered to and from the grid as taught by Johal in order to provide frequency regulation in the power generation and distribution system by using the well-known AGC system based on an analyzed signal which determined that frequency deviation exists in the grid. 
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 201301318840 in view of Fujii et al (JP 2015138912 as supported by the machine translation), and Matsuura et al (US 20130328406) as applied to claim 47 above, and further in view of Kentaro et al (JP 5477038 as supported by the machine translation provided).
	As per claim 51, Jain-Fujii-Matsuura teaches the apparatus of claim 47, but this combination does not teach wherein the top of the range determined by the production assessment subsystem is discounted from a theoretical maximum rate (the maximum limit is less than a rated or maximum capacity of the solar panel).
	However, Kentaro teaches a system comprising correcting an estimated power/power range available to be produced, wherein the top of the range determined by the production assessment subsystem is discounted from a theoretical maximum rate (see Page 3 par. 2 “page 3 par. 2 “the second step of obtaining the total predicted solar power generation amount, which is the total power generation amount when the solar power generator is clear, and the unbalanced predicted total power generation amount is the total predicted solar power generation amount. If the amount exceeds the limit, this unbalanced predicted total power generation will be reduced. Characterized in that it comprises a third step of correcting”; also, see page 3 par. 3 In this configuration, when the unbalanced predicted total power generation amount is equal to or greater than the solar radiation predicted total power generation amount, which is the total power generation amount during clear weather, correction is made so that the unbalanced predicted total power generation amount becomes small. Therefore, the possibility that the unbalanced predicted total power generation amount may greatly exceed the actual total power generation amount can be eliminated. The prediction target time is an arbitrary time during solar power generation”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii-Matsuura’s combination as taught above to include correcting an estimated power/power range available to be produced, wherein the top of the range determined by the production assessment subsystem is discounted from a theoretical maximum rate as taught by Kentaro in order to avoid having an estimated power amount that would greater than the maximum theoretical capacity of a generator or power source (see page 3 par. 3 “In this configuration, when the unbalanced predicted total power generation amount is equal to or greater than the solar radiation predicted total power generation amount, which is the total power generation amount during clear weather, correction is made so that the unbalanced predicted total power generation amount becomes small. Therefore, the possibility that the unbalanced predicted total power generation amount may greatly exceed the actual total power generation amount can be eliminated. The prediction target time is an arbitrary time during solar power generation).  
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 201301318840 in view of Fujii et al (JP 2015138912 as supported by the machine translation), and Matsuura et al (US 20130328406) as applied to claim 52 above, and further in view of Kawano et al (US 20170018930).
	As per claim 53, Jain-Fujii-Matsuura teaches the method of claim 52, but it does not explicitly teach wherein the sentinel array of solar panels is smaller than the production array of solar panels.
	However, Kawano teaches that a second array of solar panel (see Fig. 1 last array 22 has less solar panels than the first array 22; also, see [0034] “the photovoltaic array 22 included in each power system managed by the power system management device 10 typically includes a plurality of strings 21, each of which contains a plurality of solar panels 20 connected in series. A photovoltaic array 22 may include a single string 21. In that case, the photovoltaic array 22 is directly connected to the corresponding power conditioner 30”.
	   Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii-Matsuura’s combination as taught above to include the sentinel array of solar panels/second array smaller than the production array of solar it is common to see houses with different amount of solar panels due to space constraint or due to load being very low at that location. However, the power output of any solar panel can be estimated by knowing the size difference between the two arrays). 
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 201301318840 in view of Fujii et al (JP 2015138912 as supported by the machine translation), and Matsuura et al (US 20130328406) as applied to claim 52 above, and further in view of McCullough et al (US 20160276834).
	As per claim 63, Jain-Fujii-Matsuura teaches the non-transitory computer readable storage medium of claim 62, But it does not explicitly teach wherein the generating is performed using a droop curve.
	However, McCullough teaches a frequency control system comprising generating rate of energy output/amount of power sought from power sources based on a determined frequency, wherein the generating is performed using a droop curve (see [0004] “FIG. 5 shows a typical generator droop control curve for a generator providing primary frequency control”, typical is conventional. Frequency control is regulated via a droop curve, wherein power sought from power sources is determined from the curve of frequency deviation and power output; also, see [0021] “whereas, for a generator droop control curve the output of the generator decreases with increasing frequency”).
Conclusion
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.

            Yasushi et al (WO 2011092882) teaches a system comprising determining a range of available production rates at which the production array is likely to be able to deliver energy at one or more points in the future based on historical output of a sentinel array of solar panels. 
           Yamazaki et al (US 20150006080) teaches a system comprising estimating a power output of a first solar panel 11b, which does not include a sensor for measuring power output, based on the past output power of a group of second solar panels that includes a power sensor for measuring the power output of the second solar panel.
                Gonatas (US 20150019034) teaches an uncontrolled PV array and a controlled PV array.  
                Ikawa teaches a PV system comprising a first PV array and second PV array, (see Fig. 1).
                Rettger et al (US 20100198420) teaches a system of predicting power output of a first solar panel array based on direct sensing of output power fluctuation in another PV array in an area (see 0040). This reference is different because it does not determine a range of available production rates at which the production array is likely to be able to deliver energy based on the present power output of a sentinel array of solar panels subject to same environmental conditions. 

                Drees (US 10554170) teaches predicting a power output production rate at which a first production array is likely to be able to deliver energy at one or more points in the future based on a present decreased delta output of a sentinel array of solar panels at another location and based on cloud attributes detected based on the delta change detected. 
                Bridges et al (US 20090040029) teaches an AGC system for controlling solar panels inverters. 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117